Applicants argue that contrary to Lahanas, the references of Tan-16 (2016/0175240)  and Tan-15 (US 2015/0004117) apply compositions to the skin to form a flexible films ( a dry and anhydrous composition) which is resistant to water thus modifying the compositions so they convert to a liquid upon application to the skin instead of forming a film changes the principle of operation. 
	In response, this argument is not found persuasive while using film forming polymers, Tan-16 and Tan-15 are not anhydrous compositions. The composition of Tan-16  for example, includes water (abstract). The latex polymers may be dispersed in a dispersion medium which includes solvent that may be water which can comprise greater than 50%, 55 %, 60%, 65 %, 70 %, 75 %, 80 %, 85 %, 90 %, 95 %, greater than 96 %, 97 % 98 % or greater than 99 % water (para 0098-0100). In other embodiments, water can be present in the compositions of the present invention in the amount of at least about 95%, 90%, 80%, 70%, 60%, 50%, 40%, 30%, 20%, 10%, 5% by weight or less, relative to the total weight of the compositions (para 0412). Thus, would not be considered anhydrous. Tan-16 discloses that the film coat can be continuous or discontinuous meaning interruptions or gaps in the film or coat when applied to a substrate (skin). Thus, with a discontinuous film it does not necessarily form a coating to prevent application of water  (para 0519-0520). The compositions of Tan-16 may be in liquid or powder form (para 0534). Lahanas disclose the powders can be applied to hair as well, acting as base for a hair finishing product that contain pearlescent pigments to highlight the hair and active agents to condition the hair (co. 5, lines 30-35) and thus would be acceptable for use as a base for the hair compositions in Tan. The amounts of the silica particles can be from 0.5-10 %.  Lahanas further mentions the “soft focus powders” can be included from 1-40 %. Lahanas provides “soft-focus” ingredients can be added from 1-40 % and are known in the art for their light scattering properties which is the same purpose of the claims under examination. Silica particles are another example as the claims do not define the powder but instead define by property “soft-focus”. There is no recitation on the final form of the composition claimed just that it requires film forming polymers and latex polymers and includes water. Given that the amount of water can be 70 %, this encompasses liquid forms. Tan-16 and Tan-15 both disclose the latex polymers are present from 0.1 to 30 % based on total weight of the composition. As previous stated in the final rejection, the amounts of each component overlap with 1:1 ratio and the additional powder components (soft focus) are added to enhance the feel of the product. Applicants are claiming a ratio from 1:1 to 6:1 meaning the total film forming polymers can be included in equal amounts or be encompassed up to 6 times more than the soft focus powder of which the range is encompassed by the ranges disclosed in the prior art. Applicants have not demonstrated any criticality to the ratio.
Applicants argue that the soft focus powders or Lahanas are not required element and that it is one of many different types of powders that may optionally be included. 
This argument is not found persuasive because disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicants provide composition J and show it provides a transparent uniform film that is stretchable without cracking. However, it is maintained that this example is not commensurate in scope with the claims because the only amounts of polyurethane-34 and polyurethane-35 tested was 10 wt % when the claims are 5-15 wt %. The example provided require both soft focus particles polymethyl-silsequioxane and silica where the claim recites a genus “soft focus” particle. One of ordinary skill in the art would not be able to ascertain a trend of what amounts of the polyurethanes or what species of soft focus powders are to be included such that it would still achieve the transparent uniform film that is stretchable. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382- 85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615